Case 9:20-cv-00106-DWM-JTJ Document 20 Filed 01/21/21 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

JOSHUA CLARK, CV 20—-106—-M—DWM
Plaintiff,
vs. ORDER

STATE FARM FIRE & CASUALTY
COMPANY,

Defendant.

 

 

The parties having filed a stipulation for dismissal of their claims against
Defendant State Farm Fire and Casualty Company pursuant to Federal Rule of
Civil Procedure 41 (a),

IT IS ORDERED that the above-captioned case is DISMISSED WITH
PREJUDICE, each party to pay its own costs.

DATED thi a, of January, 2021.
4a

Donlld W. M loy, District Judge
United States District Court

i

 

   
